937 F.2d 616
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.LARRY'S INCORPORATED, a Wyoming corporation, Plaintiff-Appellant,v.GREAT AMERICAN INSURANCE COMPANY, an Ohio corporation,Defendant-Appellee.
No. 90-8044.
United States Court of Appeals, Tenth Circuit.
July 2, 1991.

Before STEPHEN H. ANDERSON, BARRETT and TACHA, Circuit Judges.
ORDER AND JUDGMENT*
BARRETT, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals from an order of the district court granting summary judgment for defendant in this action for bad faith breach of contract.  This suit arises out of defendant's refusal to issue plaintiff the payment and performance bonds required on a public project after providing the bid bond necessary for plaintiff to secure the award of the job at the outset.


3
We review the district court's summary judgment determination de novo, applying the same standard employed by the district court under Fed.R.Civ.P. 56(c).  Green v. Henley, 924 F.2d 185, 186 (10th Cir.1991).  Upon consideration of the arguments and authorities advanced by the parties, we conclude that the disposition reached below is correct.  The plain language of the parties' contract precludes imposition of any obligation on defendant to issue the bonds requested by and denied to plaintiff.  We affirm the district court's grant of summary judgment for substantially the reasons stated in the district court's order entered March 23, 1990.


4
The judgment of the United States District Court for the District of Wyoming is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3